Citation Nr: 0610828	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  01-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased rating for torn cartilage of 
the left knee, currently evaluated as 10 percent disabling. 
 
2.  Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the left knee.   
 
3.  Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 until 
December 1972.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2000 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied an increased rating for torn cartilage of 
the left knee.  During the pendency of the appeal, separate 
ratings were established for limitation of left knee flexion 
and limitation of extension of the left knee, each rated 10 
percent disabling from June 25, 2005.  

The case was developed at the Board in October 2002 and was 
remanded for further development by Board decisions dated in 
October 2003 and June 2004.

The Board notes that the veteran had surgery on the left knee 
in service and is service connected for residuals of torn 
cartilage.  VA examinations in May 2000 and June 2005 
indicate that he has residual scarring of the left knee.  
Separate disability evaluations are available for scars that 
are poorly nourished, with repeated ulceration; are painful 
on objective demonstration; or cause any limitation of 
function. See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); 38 C.F.R. § 4.118 (2005).  The RO is requested to 
ascertain whether a separate disability evaluation is 
warranted in this instance.  


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular rating 
for removal of the semilunar cartilage of the left knee; no 
symptoms consistent with dislocation of the semilunar 
cartilage are clinically demonstrated. 

2.  Limitation of flexion of the left knee is manifested by 
flexion to 90 degrees with functional loss occasioned by 
flare-ups of pain, weakness, fatigability and activity 
restrictions. 

3.  Limitation of extension of the left knee is manifested by 
extension to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for torn cartilage of the left knee are not met. 38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5258-5259 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for limitation of flexion of the left knee have not been met. 
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for limitation of extension of the left knee have not been 
met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in June 2004 and February 2005 the RO sent the 
veteran letters that informed him of the evidence necessary 
to substantiate his claim for an increased evaluation for his 
service-connected left knee disability, what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  

The Board finds that the notice requirements set forth have 
been met, and notes that as this was an increased rating 
claim, the RO was under no duty to provide notification 
regarding other elements of a service connection claim, to 
include the effective date for any increased award if 
ultimately granted.  In addition, while the notice provided 
in June 2004 and February 2005 was obviously not given prior 
to the first agency of original jurisdiction (AOJ) 
adjudication of the claim of entitlement to an increased 
evaluation for the service-connected left knee disability, 
the notice was provided by the AOJ prior to the most recent 
adjudication of the claims (see the January 2006 RO decision 
and Supplemental Statement of the Case), and the content of 
the notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board thus finds 
that any error in the timing of the VCAA notice was not 
prejudicial to the veteran, and there is no reason in further 
delaying the adjudication of the claim decided herein.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  The case was developed at the Board 
in October 2002 and was remanded for further development by 
Board decisions dated in October 2003 and June 2004.  The 
veteran was afforded a VA compensation examination in June 
2005 and extensive VA outpatient records have been requested 
and associated with the claims folder.  The RO has almost 
contacted providers from whom he has identified as receiving 
treatment.  Under the circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. § 5103A 
(a) (2).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Id.  

Service connection for residuals of torn cartilage of the 
right knee was granted by rating action dated in March 1973.  
A 10 percent disability rating was assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 which 
provides that symptoms due to the removal of the semilunar 
cartilage of either knee warrant a 10 percent evaluation 
(2005).

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2005).

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 
(2005).

The Rating Schedule provides that flexion of either leg 
limited to 60 degrees warrants a noncompensable rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  

Full flexion of the knee is considered to be 140 degrees.  
Full extension is considered to be 0 degrees. See 38 C.F.R. 
§ 4.71, Plate II (2005).

A claim for an increased rating for service-connected left 
knee disability was most recently received in January 2000.

The veteran was afforded a VA general medical examination in 
May 2000.  Clinical history pertaining to the left knee was 
recited to the effect that surgery was performed during 
active duty.  He related that over the years, pain in the 
left knee had gone from intermittent to chronic.  The veteran 
described a constant ache.  He indicated that on a scale from 
one to ten, he had level five pain on most days that 
increased to about eight when he walked or stood for 
prolonged periods of time.  He related that he had complete 
relief from Motrin as well as decreasing or discontinuing the 
activity that aggravated the left knee.  He reported that 
left knee pain was aggravated by lifting and that this also 
produced swelling at times.  

On physical examination, the veteran's posture and carriage 
were observed to be erect and gait was within normal limits.  
The knees were noted to have active and passive range of 
motion.  Mild tenderness was elicited on palpation of the 
medial aspect of the left knee.  An eight-centimeter scar was 
noted on the medial aspect.  The scar was not disfiguring, 
hyperpigmented or keloidal.  The veteran had positive 
crepitus in both knees with the greater amount in the left 
knee.  He had full range of motion of both knees, with 
extension to zero degrees and flexion to 140 degrees.  No 
gross neurological deficits were noted.  Sensation and 
perception were intact and deep tendon reflexes were equal, 
bilaterally.

An X-ray of the knees by frontal and lateral projection 
disclosed no evidence of fracture or dislocation.  There was 
normal bony apposition and alignment.  The knee joint space 
was well maintained.  A small calcification was observed 
behind the joint space in the left knee that was felt to be 
most likely consistent with fabella.  Radiological 
impressions of no evidence of fracture or dislocation and no 
evidence of degenerative joint disease were rendered.  
Following examination, a pertinent diagnosis of arthritis of 
the left knee was provided.

VA outpatient clinical records dating from January 1999 
reflect no specific treatment for the left knee.  There were 
occasional references to left knee pain and/or arthritis by 
history.  The veteran was admitted in December 2000 for 
complaints not pertinent to this appeal and physical 
examination showed full range of motion of the left knee but 
4/5 strength due to left knee pain.  

Social Security documentation reflects that the veteran was 
awarded benefits for primary diagnoses of affective 
disorders.

The veteran was most recently afforded a VA examination of 
the left knee for compensation purposes in June 2005.  The 
examiner noted that the claims folder was reviewed.  
Pertinent clinical history was recited.  The veteran related 
that he currently had pain and stiffness of the left knee on 
a daily basis, typically consisting of a constant, dull pain 
with intermittent, very sharp episodes approximately five 
times a week, that were always associated with some type of 
motion or activity.  He related that he had frequent left 
knee swelling with increased activity and described a 
sensation of infrequent locking.  He denied any instability.  
The veteran related that there was a sensation of giving way 
at times, particularly when going down hills or while walking 
or going down stairs.  He indicated that he had decreased 
endurance and that the left leg was easily fatigued.  He 
stated that he had been prescribed Vioxx that had provided 
significant relief but that he had to stop taking it.  The 
veteran said that he had previously been prescribed 
narcotics.  He reported approximately four flare-ups of pain 
a month where he would go from his usual pain and stiffness 
level to a severe category.  He stated that he could not 
stand to even ambulate on the leg, and had difficulty getting 
off the couch for approximately three to four days after one 
of those episodes.  He related that any prolonged physical 
activity precipitated a flare-up, as well as swelling and 
markedly restricted motion with pain, and very severe pain on 
weightbearing.  It was noted that the veteran did not have a 
cane or crutches and did not wear corrective shoes.  No 
episodes of dislocation or recurrent subluxation were 
indicated.  There was no history of inflammatory arthritis.  
It was reported that the veteran was not currently employed 
and attributed this to problems with his left knee, foot and 
back.  He stated that his daily activities were significantly 
restricted as he was unable to perform activities such as 
cutting the lawn, and was not able to ambulate over rough 
terrain.  He related that he had gained a significant amount 
of weight due to his inability to exercise.  

On physical examination, the veteran was observed to walk 
with an antalgic gait.  He sat in the office chair with the 
leg extended to approximately 45 degrees.  It was noted that 
he did not appear to like keeping it in flexion to 90 
degrees.  He arose from the chair significantly favoring the 
left leg, was unable to perform a deep squat and 
significantly unloaded the left leg on any attempt to engage 
in a deep squat.  He was unable to single leg hop on the left 
although he could do it on the right.  There was marked 
tenderness along the medial condyle, but no significant pain 
on the lateral aspect of the knee.  The veteran was observed 
to be in several degrees of varus, bilaterally.  The examiner 
stated that some patella femoral crepitation could be 
appreciated on knee extension but that it was not severe.  
Active range of motion was from 10 to 90 degrees.  It was 
reported that on passive range of motion, a goniometer 
revealed from eight to 100 degrees.  The veteran was noted to 
have pain throughout the entire active and passive range of 
motion.  He had pain on patellar grind and on palpation of 
the medial femoral condyle.  No varus or valgus instability 
was appreciated.  The Lachman's and anterior/posterior drawer 
signs were negative.  There were no appreciable clicks on the 
McMurray test but the veteran related that this testing was 
painful for him.  On repeated active knee flexion, he denied 
increasing pain with use.  The examiner stated that no 
fatigue was noted.  Some weakness was observed on deep knee 
bending when attempting to stand up.  It was reported that in 
observing him walk into the office, no true lack of 
endurance, other than what might be related to a limp for 
pain was shown.  No incoordination was demonstrated.  The 
examiner stated that no edema, effusion, redness or heat was 
noted, nor was any abnormal shoe wear observed.  Radiological 
studies were interpreted as showing arthritic-type changes, 
both knees, more advanced on the left, and a potential 
calcific free body in the left knee.

In a summary diagnosis, the examiner stated that pain and 
weakness were noted on movement of the left knee, and opined 
that it was very likely that there was significant loss of 
range of motion due to pain on use, including flare-ups, but 
not incoordination.  It was reported that no dislocation of 
the semilunar cartilage was detected, but that X-rays did 
reveal what might have been a calcific free body that could 
explain periodic locking of the knee.  The examiner concluded 
by saying that no recurrent subluxation or lateral 
instability was appreciated.

The evidence in this instance reveals the veteran's left knee 
disability is rated on the basis of three disabling aspects 
that consist of removal of the semilunar cartilage under 
38 C.F.R. § 4.71a, Diagnostic Code 5259, and since June 2005, 
limitation of flexion under Diagnostic Code 5260 and 
limitation of extension under 5261.  

The Board points out that the veteran is currently in receipt 
of the maximum evaluation provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  In order for him to be entitled to a 
higher rating in this regard, there must be evidence of 
dislocation of the semilunar cartilage under Diagnostic Code 
5258.  On VA examination in May 2000, the VA examiner 
acknowledged the veteran's complaints of left knee pain and 
discomfort, as well as objective findings of mild tenderness 
on the medial aspect as well as some crepitus.  The Board 
observes, however, that no swelling, locking, effusion, 
inflammation or instability was noted on examination.  The 
veteran had full range of motion of the left knee.  
Occasional VA outpatient clinic notes during that time frame 
do not evidence other than complaints of pain, or any 
specific treatment for the left knee, although some 
indication of diminished strength attributable to the left 
knee was reported in November 2000.

On most recent VA examination in June 2005, the veteran 
reported infrequent sensations of what he characterized as 
locking.  He was unable to perform a deep squat or leg hop on 
the left and some crepitus was elicited.  The examiner 
stated, however, that no dislocation of the semilunar 
cartilage was appreciated, and that no edema, effusion, 
redness or heat of the left knee joint was observed.  No 
instability was found.  In view of the lack of objective 
symptomatology that meets the criteria for a higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258, to 
include any functional loss occasioned thereby in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 (1995), the claim for 
an increased rating for torn cartilage of the left knee is 
denied.

The Board notes that there medical evidence does not show 
that the veteran's left knee disability has ever been 
manifested by instability, and as such, a higher and/or 
separate rating is not warranted under Diagnostic Code 5257.  
See VAOPGCPREC 23-97; 9-98.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This represents a change to a general 
practice by VA to assign a single rating based on the single 
disability caused by limitation of motion of a joint.  In 
this instance, the RO established separate ratings for left 
knee limitation of flexion under Diagnostic Code 5260 and 
limitation of extension under 5261, effective from June 25, 
2005, based on findings obtained on VA examination of that 
same date.  Prior to such, there was no clinical evidence in 
the record of any loss of left knee motion.

In considering the schedular criteria for limitation of 
motion of the knee, on VA examination in June 2005, the 
veteran was shown to have at most, active range of motion 
from 10 to 90 degrees.  With limitation of extension to 10 
degrees, the veteran currently receives the maximum 
evaluation provided under 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Therefore, a higher rating in this regard is not 
warranted. 

It is not shown that the veteran has demonstrated a degree of 
flexion that is commensurate with a compensable rating under 
Diagnostic Code 5260, based on strict adherence to the 
limitation of motion criteria.  What it appears the RO has 
done is assign a 10 percent rating under Diagnostic Code 5260 
in recognition of the fact that loss of flexion is associated 
with flare-ups of pain, weakness, reported easy fatigability 
and activity restrictions resulting in significant functional 
loss. See 38 C.F.R. § 4.40, 4.45 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Under the circumstances, the Board 
finds that the 10 percent ratings established for each left 
knee disability adequately contemplate all symptomatology 
associated with the service-connected disorder, to include 
those resulting from function loss.  Therefore, higher 
evaluations are not warranted.

The preponderance of the evidence is against the claims.


ORDER

An evaluation in excess of 10 percent for torn cartilage of 
the left knee is denied.  

An evaluation in excess of 10 percent for limitation of 
flexion of the left knee is denied. 

An evaluation in excess of 10 percent for limitation of 
extension of the left knee is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


